This is an appeal from an order overruling a motion to dissolve a temporary injunction issued at the instance of Renna Briscoe Buchanan to restrain her husband, George T. Buchanan, from molesting her or their two children in her custody. The order also denied an injunction sought by Buchanan to restrain his wife's parents from interfering with the custody of said children.
The case is one solely of fact, and the order appealed from is amply supported by both pleadings and evidence. This being so, and there being no assignments of error or briefs, nothing remains but to affirm the judgment.
  The judgment is affirmed. *Page 964